Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2019

                                      No. 04-19-00824-CV

                         IN THE INTEREST OF A.C.P.T., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-00127
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Appellant timely filed his notice
of appeal and request for a reporter’s record on November 20, 2019, and served a copy on the
court reporter, Elva Chapa. Accordingly, the reporter’s record was due ten days later on
November 30, 2019. See TEX. R. APP. P. 26.1(b), 35.1(b). The record was not filed. On
December 6, 2019, the reporter filed a notification of late record, requesting an extension of time
until December 20, 2019 to file the record.

        We grant the motion in part and order the record due December 16, 2019. See TEX. R.
APP. P. 35.3(c) (extension of time to file record in accelerated appeal must not exceed 10 days).

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P.
28.4(b)(1). We order the clerk of this court to serve a copy of this order on the trial court. See
TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed”).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2019.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court